Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-17 of US patent 11,089,633. Please see the direct claim comparison below.  
Instant application claim 1
US patent 11,089,633 claims 1 and 5
A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, system information including 

first information on a number of physical random access channel (PRACH) transmission occasions, and 

second information on a frequency offset for a lowest PRACH transmission occasion in a frequency domain with respect to a physical resource block (PRB) 0 of an initial uplink bandwidth part (UL BWP); 

A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, system information, wherein the system information includes: 
first configuration information including information related to a lowest numbered resource block of an initial uplink bandwidth part (UL BWP),  including information on a frequency offset of a lowest physical random access channel (PRACH) transmission occasion in a frequency domain with respect to the lowest numbered resource block of the initial UL BWP;  wherein the lowest numbered resource block of the initial UL BWP corresponds to physical resource block (PRB) 0;
second configuration information for physical random access channel (PRACH) transmission occasions 
selecting a PRACH transmission occasion of the PRACH transmission occasions; selecting a random access preamble from a group of random access preambles; and 
transmitting, to the base station, the random access preamble based on the PRACH transmission occasion, 
wherein, in case that the PRACH transmission occasion is associated with multiple synchronization signal blocks, a synchronization signal block of the multiple synchronization signal blocks is associated with the group of random access preambles.
and transmitting, to the base station, a random access preamble on a PRACH transmission occasion of the PRACH transmission occasions based on the system information, 
wherein, in case that the PRACH transmission occasion is associated with multiple synchronization signal blocks, a synchronization signal block of the multiple synchronization signal blocks is associated with a group of random access preambles,  and wherein the random access preamble is one of the group of random access preambles.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474